DETAILED ACTION
	The following action is in response to application 16/639,965 filed on February 18, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the control device for a continuously variable transmission as claimed, and particularly including a first peak value frequency determination unit configured to change  a peak value frequency of the phase lead compensation according to a transmission ratio of the continuously variable transmission; and a second peak value frequency determination unit configured to change  a peak value frequency of the phase delay compensation based on the peak value frequency of the lead compensation, and including the remaining controls of claims 1 and 5, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Umlauf has been cited to show a lead and lag compensator applied to a clutch control in combination with a CVT (Fig. 5).
	Takayama has been cited to show a lead compensator for a feedforward and feedback control of a CVT.
	Hong has been cited to show a single peak value frequency control for a dual phase lead control of a CVT (Fig. 4).
	Okahara ‘798, ‘799 and ‘801 have been cited to show similar phase lead and delay controls for a CVT, without any claims for controls of the peak value frequencies.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096.  The examiner can normally be reached on M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



January 28, 2021